Citation Nr: 1525391	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include  as due to exposure to herbicides.

2.  Entitlement to service connection for heart disease, to include as due to exposure to herbicides.

3.  Entitlement to service connection for residuals of a stroke, to include as due to exposure to herbicides.

4.  Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from May 1970 to February 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2013, prior to RO certification of the claims to the Board, the Oregon Department of Veterans Affairs (ODVA) rescinded its representation of the Veteran.  As this was prior to certification, good cause for the withdrawal by the representative is not necessary.  See 38 C.F.R. § 20.608 (a).

The issues of entitlement to service connection for type II diabetes mellitus, heart disease, and residuals of a stroke, to include as due to exposure to herbicides, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The earliest post-service clinical evidence of sleep apnea is more than 30 years after separation from service.

2.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran's sleep apnea is casually related to, or aggravated by, service. 

3.  Presumptive service connection is not warranted for sleep apnea. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in October 2007.  

The claims file includes some service treatment records (STRs), post service clinical records, and the statements of the Veteran.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Board has considered whether a VA examination and/or opinion is warranted, but finds that it is not.  There is no competent indication that the Veteran's sleep apnea may be due to service; thus, VA does not have an obligation to obtain an examination and/or opinion.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).
 
Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2014).  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has sleep apnea due to herbicide exposure.  Sleep apnea is not a disability among the diseases recognized under 38 C.F.R. § 3.309(e) as a disease associated with exposure to certain herbicide agents; thus, presumptive service connection on the basis of herbicide exposure is not warranted.  

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the evidence of record is negative for a competent clinical opinion that the Veteran's sleep apnea is as least as likely as not due to his service, to include exposure to herbicides.  In addition, the Veteran has not been shown to have the education, training, or experience necessary to make a competent opinion as to the etiology of sleep apnea or disabilities due to herbicide exposure.  Thus, even if the Veteran had in-service herbicide exposure, as defined in 38 C.F.R. § 3.307 (a)(6), there is no competent credible evidence of record that his sleep apnea is causally related to such.  Service connection for sleep apnea on the basis of exposure to herbicide is not warranted.

The earliest clinical evidence of sleep apnea is in 2005, more than 30 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the competent credible evidence does not reflect that the Veteran had sleep apnea in service, and the Veteran has asserted that he did not have any symptoms of sleep apnea until years after service.  (See March 2008 Veteran's statement.)  

The Veteran may believe that he has sleep apnea due to service.  He is competent to relate some of his symptoms, and his spouse is competent to report symptoms which she has observed.  However, neither has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of sleep apnea, especially in light of the Veteran's weight, significant weight gain since service, and his family history of sleep apnea (STRs and 2005 clinical records reflect that the Veteran was more than 40 pounds overweight when diagnosed with sleep apnea, had gained more than 60 pounds since separation from service, and had two siblings with sleep apnea.)  Based on the foregoing, the Board finds that a lay opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

In sum, sleep apnea does not warrant presumptive service connection, did not manifest until many years after separation from service, and has not been shown to be causally related to service.  Thus, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for sleep apnea, to include as due to herbicide exposure, is denied.


REMAND

The Veteran claims he was exposed to Agent Orange and other herbicides as a Seabee in Diego Garcia, where he allegedly cleared vegetation and brush to build a landing strip, and in Puerto Rico, where he allegedly sprayed the chemical to clear vegetation in ditches.  See March 2008 statement, April 2009 notice of disagreement, February 2003 statement, and May 2013 substantive appeal.

Service personnel records reflect that the Veteran was a member of a Navy mobile construction battalion (CB, or "Seabees").  Personnel records place him at Camp Garcia on Vieques Island, Puerto Rico, on August 20 and 26, 1971.  In a March 2012 response to the AOJ's inquiry, the Joint Services Records Research Center (JSRRC) reported that the command history for the Veteran's mobile construction battalion did not document the storage or use of Agent Orange on Vieques Island.   

The claims file also includes a November 22, 1972 STR which reflects that the Veteran was seen at the Medical Department on Diego Garcia.  The record does not include a finding as to whether chemicals listed in 38 C.F.R. § 3.307 (a)(6) were used during the Veteran's service on Diego Garcia.  

The Department of Defense (DoD) maintains a list of locations in which herbicides were used; however, the list is not exhaustive.  As such, it is not sufficient to conclude that a veteran was not exposed to herbicides solely because he or she claimed exposure at a location that is not on the list.  See e.g., Wheeler v. Shinseki, 2014 WL 1275449 (March 31, 2014).

As the Veteran contends that he was exposed to Agent Orange/herbicides in Diego Garcia, and the evidence reflects that he was on Diego Garcia, further development is warranted.   A request for corroboration should be sent to the JSRRC, or the appropriate agency, as to whether herbicides were used, and if so what type, on Diego Garcia during the Veteran's service.

In addition, the Veteran's DD 214 shows that he had active Naval service from May 1970 to February 1973.  He also had four months and 22 days of "other service".  The nature of this service should be clarified and it should be determined if it included visitation to Diego Garcia during active or inactive duty.  If so, request for corroboration should be sent to the JSRRC


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide VA with the month(s) and year(s) of his service in Diego Garcia, and the month(s) and year(s) of his "other service" of four months and 22 days, and the type of such service (active duty, inactive duty, or National Guard)  

2.  Request JSRRC, or the appropriate agency, to determine whether a chemical listed in 38 C.F.R. § 3.307 (a)(6) was used on Diego Garcia at any time during the Veteran's dates of military service. 

If so, attempt to obtain verification of the Veteran's specific dates of service on Diego Garcia through military personnel records, unit records, and/or STRs.  (However, if such a chemical was used on Diego Garcia on November 22, 1972, further verification of the Veteran's service there is not necessary because a November 22, 1972 STR reflects his presence in Diego Garcia.)  

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for diabetes mellitus, a heart disability, and residuals of a stroke, with consideration of all additional evidence since issuance of the 2013 statement of the case (SOC).  If any benefit sought is not granted, issue a supplemental SOC and afford the appellant and his representative, if any, an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


